DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/05/2021 and 11/17/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-13, 16, 18-21, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. US 2019/0075006.
Re claim 1, Yi discloses A scheduling entity of a wireless communication system (see FIG. 24), comprising: 
a communication interface configured for wireless communication (see FIG. 24 and ¶ [0203], transceiver 830 configured for wireless communication); and 
a processor operatively coupled to the communication interface (see FIG. 24 and ¶ [0203], wherein the processor 810 coupled to the transceiver 830) and configured to: 
establish communication with a user equipment (UE) using a first sub- carrier spacing (SCS) and a first orthogonal frequency-division multiplexing (OFDM) numerology (see FIG. 7 and 23, ¶ [0198], wherein network node configures communication frame to establish communication with user equipment using SC1 i.e. first subcarrier spacing, and first OFMD numerology i.e. 14 OFDM symbols) wherein (a) an excess cyclic prefix (CP) is distributed among a set of symbols that occupy a time interval within or equal to a corresponding time interval of a symbol of a second OFDM numerology with a second SCS that is lower than the first SCS (see FIG. 7 and table 5, wherein the excess cyclic prefix i.e. CP1/2, is distributed among a set of symbols i.e. 14 symbols, that occupy a time interval within a corresponding time interval of a symbol of a second OFDM numerology i.e. 7 OFDM symbols, with a second subcarrier space i.e. SC0, that is lower than the first SCS i.e. SC1); and 
communicate with the UE via the communication interface using the first OFDM numerology at the first SCS (see FIG. 7 and 24 and ¶ [0198], wherein the 

Claims 10, 19, and 25 are rejected on the same ground as for claim 1 because of similar scope.

	Re claims 2, 11, 20, and 26, Yi discloses wherein the processor is further configured to preserve symbol alignment to the second OFDM numerology and one or more lower OFDM numerologies, with resulting CP durations corresponding to an integer number of samples at one or more sampling rates (see FIG. 6, tables 3-4 and ¶ [0122]).

	Re claims 3, 12, and 27, Yi discloses wherein the processor is further configured to establish the communication with the UE with the time interval of the set of symbols of the first OFDM numerology set to a half subframe of a frame of a signal transmission at the first SCS, with the set of symbols comprising a first set of symbols of the half subframe of the signal transmission (see FIG. 11-14 and ¶ [0129-0132]).

	Re claims 4, 13, 21, and 28, Yi discloses wherein the processor is further configured to distribute the excess CP evenly among the set of symbols as extended CPs of equal duration, with each of the extended CPs preceding a corresponding one of the set of symbols (see FIG. 6, tables 3-4, and ¶ [0093]).



	Re claims 9 and 18, Yi discloses wherein the processor is further configured to: establish the communication with the UE using the second OFDM numerology at the second SCS; and communicate with the UE using the communication interface while using the second OFDM numerology at the second SCS (see FIG. 23 and ¶ [0197-0200]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6, 14-15, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. US 2019/0075006 in view of Si et al. US 2018/0123849.
Consider claim 5, Yi discloses every claimed limitation in claim 1.
However Yi does not explicitly disclose wherein the communication interface is configured to transmit with the first SCS set to one of 960 kilohertz (kHz) and to transmit with the second SCS set to 120 kHz. Si teaches wherein the communication interface is configured to transmit with the first SCS set to one of 960 kilohertz (kHz), 1920 kHz, and 3840 kHz and to transmit with the second SCS set to 120 kHz (see ¶ [0160] and [0164]). Si further discloses accomplishing higher data rates (see ¶ [0049]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yi, and to include wherein the communication interface is configured to transmit with the first SCS set to one of 960 kilohertz (kHz), 1920 kHz, and 3840 kHz and to transmit with the second SCS set to 120 kHz, as taught by Si for the purpose of accomplishing higher data rates, as discussed by Si (see ¶ [0049]).

Claims 14 and 22 are rejected on the same ground as for claim 5 because of similar scope.

.

Claims 8, and 17, 24, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. US 2019/0075006 in view of Ciochina US 2021/0044470.
Consider claim 8, Yi discloses every claimed limitation in claim 1.
However Yi does not explicitly disclose wherein the processor is further configured to distribute the excess CP as prefix and postfix portions to a first symbol of the set of symbols. Ciochina teaches wherein the processor is further configured to distribute the excess CP as prefix and postfix portions to a first symbol of the set of symbols (see FIG. 3-4, wherein the prefix and postfix portion are distribute within symbol of the set of symbols). Ciochina further discloses eliminating interference when several terminals in the same cell communicate with the base station (see ¶ [0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Yi, and to include wherein the processor is further configured to distribute the excess CP as prefix and postfix portions to a first symbol of the set of symbols, as taught by Ciochina for the purpose of eliminating interference when several terminals in the same cell communicate with the base station, as discussed by Ciochina (see ¶ [0013]).

Claims 17, 24, and 30 are rejected on the same ground as for claim 8 because of similar scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633